Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/22/2022 is acknowledged. Claims 1-37 are now pending. 
Claim Rejections - 35 USC § 112
Claims 1-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1, 24 and 37 recite “control a supply of energy... to the narrowband semiconductor arrays based on input requirements of the narrowband semiconductor arrays” (Exr’s emphasis). However, aside from what amounts to the routine imperative of not connecting a 120 V appliance to a 220 V power source, the “input requirements of the narrowband semiconductor arrays” are not disclosed. PGPub paragraph [0051] states just that “output voltage and current limitation,.. must be exactly matched to the semiconductor... array’s input requirements... to guard the life of the devices and yet irradiate properly.” 
This matching of voltage and current to an array’s “input requirements” is a standard and necessary task; hence as a new claim limitation it contributes no novelty to the claimed subject matter. If these are not routine “requirements,” then needed written description is wanting.


Claims 1-37 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last two lines of independent claim 1 recite an “energy section... configured to store and discharge more power than the external power source.” “The energy section” should be “the energy storage section.” Moreover, the contemplated AC external power source (e.g. ¶ [0063]) does not “store power,” rendering the claims indefinite. The last two lines of claim 37 make this error expressly.
Each of independent claims 1, 24 and 37 recites “narrowband semiconductor irradiation devices.” The semiconductor radiant energy sources cited by Applicant, “laser diode devices and LED devices” (PG Pub. paragraph [0044]), include “full spectrum,” white light LEDs, leaving the subset of such devices that could be identified as “narrowband” undefined, and thus indefinite. Applicants’ own US Pat. 11,184,955 defines “narrowband” to be “photonic energy whose full width, half max bandwidth is less than 150 nanometers, but in actual practice may often be less than 15 nanometers” (1:45-48, “column:lines”). The examiner suggests incorporating this definition into the instant application, perhaps short of the hedge in the second part, relying on the lexicographical authority by which Applicant has already defined “narrowband.”

Claim Rejections - 35 USC § 103
Claims 1-13, 15-31, and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2011/0002677 to Cochran et al (“Cochran”) in view of US PGPub. 2012/0163780 to De Luca.
Referring to claims 1, 24, and 37 Cochran discloses a DC power supply for an array of “narrowband semiconductor irradiation devices” for cooking food items (Abstract, ¶¶ [0029] & [0239]), a “memory section… to store instructions” (¶¶ [0236], [0246]) including a “pulse width modulation pattern” (“PWM,” ¶¶ [0188], [0189] & [0243]), “a control processor… to execute instructions from… memory” (¶¶ [0236] & [0248]) to control energy to the array, and thus the “pulse width modulation pattern,” and also to control an active cooling system (¶ [0167], all as recited in claims 1, 24 and 37. “Controlling power to a monitored cooling system,” as recited in claims 1 and 24, is expressly disclosed in Cochran’s teaching of a “control system” that “allow[s] a user to input settings… for cooling… [which] may include temperature,” and “a water jacket cooling arrangement,” to carry out active cooling of IR diode arrays (¶¶ [218], [0245] & [00258]) . 
Claims 1-3, 7, 24, 26, 27 and 37 differ from Cochran in calling for “an energy storage section… to store and discharge energy,” and the “control processor… control[ling]… energy from at least one of the energy storage section and an external power source, to the arrays,” “a majority of the power [to be] supplied by the energy storage section,” or “a majority of the energy is supplied by the external power source.”
De Luca discloses, at ¶¶ [0019] - [0022], an energy storage section 110 to store and discharge energy for direct current (DC) powered radiant heat sources, and a control processor 150 controlling energy from at least one of the energy storage section 
As recited in claims 2 & 26, De Luca discloses “a majority of the power... supplied by the energy storage section,” which would have been obvious to facilitate full power cooking (¶ [0008]).
As recited in claims 3 & 27, it would have been obvious to use only an external power source, at which time “a majority of the energy is supplied by the external power source,” since De Luca teaches this to be optimal during a normal battery charging process or a “preheating stage” (¶¶ [0021], [0028] & [0031]).
As in claim 4, the battery 110 of De Luca is used during cooking. Hence it would be obvious to employ it to power the cooling system, which is active when the oven is operating at normal cooking power levels.
As in claim 5, the external power source of De Luca is a “standard wall outlet,” which is commended by its convenience (¶¶ [0031] - [0035]). 
Claim 6 calls for an energy storage section (batteries) providing more than twice the power of a standard wall outlet (1.8 kW maximum), De Luca teaches batteries supplying “at least 3 kW (¶ [0008], Exr’s emphasis). Hence it would have been obvious to use batteries supplying 3.6 kW or more, with appropriately rated narrowband 

As recited in claims 8 and 28, since Cochran teaches a tightly controlled current level, to avoid overheating the “irradiation devices” (¶¶ [0191] & [0220]), which implies approximately constant current during any particular cooking stage. 
	As in claims 9 and 29, Cochran discloses cooking recipes to supply programmed power to the cooking array (¶ [0247]).
As in claims 11, 17 and 35, Cochran discloses “the control processor… connected to the internet to facilitate chang[es]” (¶ [0244]), the inclusion of updated or corrected recipes being obvious to enable a properly prepared meal.
As recited in claim 12, it would have been obvious to space the battery charging cycles of De Luca as widely as desired to exploit varying electricity costs, and to select a discharging cycle as long as desired, for lower temperature slow cooking processes.
As in claims 15, 25, and 33 Cochran discloses “multiple control channels,” i.e., independently controlled heating zones (¶ [0190]).
As recited in claim 21, Cochran discloses at least 100 Watts of “photonic emission power” (¶ [0180]).
As recited in claim 23, the principal power supply of De Luca is a battery, which inherently supplies “clean and spike free” power.
As in claim 30, any departure from a rigidly periodic use and recharging of a battery, the occurrence of which is inevitable, meets the limitation of “changing... charging and discharging behavior” of the battery.

It would have been obvious to one of ordinary skill in the art, at the time of the invention, to charge batteries with solar panels since this a conventional use of solar panels; to provide an indicator that battery charge is sufficient for a selected recipe for the same reason one checks the fuel gauge when starting the car; to provide for reading and adapting a recipe from a food label since this is likewise a known adjunct to ensure correct cook settings; to utilize a connector providing stored power to nearby appliances also using “narrowband semiconductor arrays” since providing a power outlet on a power source, where other appliances need the same power source, affords the same convenience as the rechargeable battery shared by a variety of electric hand tools; a DC to DC converter to match a battery power source and its load , and additional batteries so that a lengthy cooking procedure can avoid having to wait for batteries to recharge.
Response to Arguments
Applicant's arguments, filed 2/22/2022, have been fully considered but they are not persuasive. 
Applicant again urges (p. 10, 1st two full ¶¶) that because Cochran is concerned with “narrowband” radiant heat sources, and De Luca with more conventional cooking 
The examiner politely notes that Applicant’s assertion that combining the Cochran oven heating means with the De Luca oven power source is not feasible, offers no specific reason, i.e., it cites no specific technical obstacles to the prima facie obviousness and feasibility of the combination as stated in the first Office action (4/16/19). 
The advantage of a stored energy source, endowing an appliance with relative independence from external power sources, i.e., portability and reduced vulnerability to power loss or power sharing constraints, commends its use in any device where the combination is feasible.  Here, given that the diode IR emitters used in Applicant’s cooking appliance makes far more efficient use of energy than do the IR lamps of De Luca, if the use of a stored energy source is practicable for the oven of De Luca, it is that much more practicable, and therefore obviously advantageous, in the oven of Cochran. Note also that De Luca discloses ovens utilizing IR lamps with a wide range of power requirements, all utilizing a DC source as does Cochran.
Applicants cite “challenges relative to current control” as obstacles to combining the power source of De Luca with the narrowband arrays of Cochran, but does not specify the nature of the challenges (Response, p. 10). Both use DC current levels appropriate to their respective radiant energy sources used for cooking, which poses no substantive challenges to their combination.
Applicant argues further (page 10, 4th full ¶) that De Luca does not teach control by PWM. As discussed in the rejection of claim 24 above, Cochran discloses PWM control (¶¶ [0188], [0189] & esp. [0243]). The control by “duty ratio cycling” disclosed 
Applicant states that De Luca does not discuss heater control based “at least one pulse width modulation pattern.” Applicant’s observation that DeLuca does not teach “control based on input requirements of semiconductor arrays” omits the teaching of Cochran, which uses semiconductor arrays. This limitation has been considered in its conventional reference to avoiding the application of excessive power to electronic devices. See the 112(a) rejection above.  
Applicant’s observations on page 11 have been largely addressed.  That the Examiner has not shown that “the controller of De Luca controls power to a monitored cooling system” (page 11, last ¶).  The Examiner did not propose that De Luca teaches control of a cooling system, because Cochran already discloses this. It is the energy storage means of De Luca that offers an advantage to the cooking system of Cochran. As discussed above, it is appropriate in any analogous appliance with power requirements that can be met by a stored energy source. The duty ratio control of De Luca immediately lends itself to the PWM control of the narrowband sources of Cochran.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/            Primary Examiner, Art Unit 3761                                                                                                                                                                                            	2/26/2022